                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

SHAWN MAURICE SILER,                   )
                                       )
                  Plaintiff,           )
                                       )
            v.                         )          1:20cv195
                                       )
DUKE ENERGY CORPORATION, a             )
corporation, PIEDMONT NATURAL          )
GAS COMPANY, Inc., a                   )
corporation, T-MOBILE US,              )
Inc., a corporation,                   )
                                       )
                  Defendants.


                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

     Plaintiff Shawn Maurice Siler brings this action against Duke

Energy   Corporation    and    Piedmont      Natural     Gas   Company,   Inc.

(“Defendants”)    alleging    unlawful     debt   collection    practices   in

violation of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. §§ 1692 et seq.     (Doc. 2.)       A third defendant, T-Mobile US,

Inc., was voluntarily dismissed from the action.                   (Doc. 18.)

Before the court is Defendants’ motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6).              (Doc. 9.)   The motion

has been fully briefed (Docs. 10, 15, 16) and is ready for a

decision.   For the reasons set forth below, Defendants’ motion to

dismiss will be granted.

I.   BACKGROUND

     The allegations of the complaint, viewed in the light most




     Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 1 of 6
favorable to Siler, show the following:

       On February 28, 2020, Siler filed a complaint alleging that

Defendants were debt collectors and unlawfully communicated with

him to recover an alleged debt.            (Doc. 2 at 4.)    Siler further

claimed that Defendants “turned service off before [the] due date,”

causing Siler to lose all of his food and requiring him to acquire

a hotel room and a rental car.        (Id.)    Siler is seeking relief in

the amount of $276,000 “pursuant to [15 U.S.C.] 1692k, 1692a(2),

[and] 1692(7).”      (Id.)

       On March 25, 2020, Defendants filed the present motion to

dismiss.     (Doc. 9.)       The court issued Siler a Roseboro letter, 1

notifying him of his right to file a 20-page response and the

possibility that a failure to do so would likely result in the

dismissal of his case.        (Doc. 13.)    On April 8, 2020, Siler filed

a nine-page response in opposition to the motion to dismiss (Doc.

15) along with various records and documents (Docs. 15-1 through

15-11). On June 30, 2020, the court notified Siler that the docket

did not reflect that T-Mobile US, Inc. had been served (Doc. 17),

and on July 7, 2020 Siler informed the court of his desire to

proceed without T-Mobile US, Inc. as a party to this action (Doc.

18).




1
    See Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).

                                      2



       Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 2 of 6
II.    ANALYSIS

       Siler proceeds pro se.       “A federal court is charged with

liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case.”                 Hall-

El v. United States, No. 1:11CV1037, 2013 WL 1346621, at *2

(M.D.N.C. Apr. 3, 2013) (citing Erickson v. Pardus, 551 U.S. 89,

94    (2007)).    Pleadings   “should     not   be   scrutinized   with   such

technical nicety that a meritorious claim should be defeated.”

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).               However,

the liberal construction of a pro se plaintiff’s pleading does not

require the court to ignore clear defects in pleading, Bustos v.

Chamberlain, No. 3:09–1760–HMH–JRM, 2009 WL 2782238, at *2 (D.S.C.

Aug. 27, 2009), become an advocate for the pro se party, Weller v.

Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “to

construct full blown claims from sentence fragments,” Beaudett v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).                Reading

Siler’s account of “continuous communication about an alleged

debt” in connection with his reference to the FDCPA, the court

will construe his complaint as a civil liability action under 15

U.S.C. § 1692k.     (Doc. 2 at 3-4.)

       Siler asserts, and Defendants do not dispute, that the court

has subject matter jurisdiction under 15 U.S.C. §§ 1692 et seq.,

under the FDCPA.     (Doc. 2 at 3.)



                                      3



      Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 3 of 6
     A.     Standard of Review

     Defendants move to dismiss Siler’s claim under Federal Rule

of Civil Procedure 12(b)(6), arguing that Siler has failed to state

a claim upon which relief can be granted.                 (Doc. 9.)     To survive

a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”                  Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is facially plausible when the plaintiff

“pleads    factual     content    that   allows     the    court   to    draw    the

reasonable inference that the defendant is liable,” demonstrating

“more    than   a    sheer    possibility    that    a    defendant     has   acted

unlawfully.”        Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556-57).    “Rule 12(b)(6) protects against meritless litigation by

requiring sufficient factual allegations ‘to raise a right to

relief above the speculative level’ so as to ‘nudge[] the[] claims

across    the   line   from    conceivable   to     plausible.’”        Sauers    v.

Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d 544, 550

(M.D.N.C. 2016) (alterations in original) (quoting Twombly, 550

U.S. at 555, 570).           Mere legal conclusions are not accepted as

true, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.



                                         4



    Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 4 of 6
      B.    Failure to State a Claim

      Defendants assert that the FDCPA only regulates the conduct

of debt collectors and that “they are not subject to the FDCPA and

cannot be found liable under it pursuant to § 1692k.”            (Doc. 10 at

3.)   They further argue that even if the court were to conclude

that they were subject to liability under the FDCPA as “debt

collectors,” Siler’s allegations are “otherwise too conclusory to

satisfy    federal    pleading     requirements.”         (Id.     at     3-4.)

Interpreting the definition of “debt collectors” under the FDCPA

and relying on the Black’s Law Dictionary definitions of “utility

companies,” “prima facie,” “prima facie case,” and “prima facie

evidence,”    as   well   as   attached   documents,   Siler     argues   that

Defendants’ motion should be denied.         (Doc. 15.)

      “At bottom, a valid claim under the FDCPA inherently requires

the coming together of all the statutory elements at the time of

and in connection with the prohibited conduct,” Henson v. Santander

Consumer USA, Inc., 817 F.3d 131, 140 (4th Cir. 2016), and a claim

under 15 U.S.C. § 1692k requires actions of a “debt collector.”              A

debt collector under the FDCPA is “(1) a person whose principal

purpose is to collect debts; (2) a person who regularly collects

debts owed to another; or (3) a person who collects its own debts,

using a name other than its own as if it were a debt collector.”

Henson, 817 F.3d at 136 (emphasis in original).           Siler’s complaint

does not affirmatively allege that Defendants are debt collectors.

                                      5



      Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 5 of 6
Even drawing inferences in Siler’s favor, his complaint consists

of nothing more than conclusory statements and cannot pass muster

under the Rule 12(b)(6) standard.          Because Siler’s complaint

“failed to allege facts demonstrating that [Defendants] [were]

acting as . . . ‘debt collector[s],’ as defined by § 1692a(6),”

Defendants’ motion to dismiss for failure to state a claim will be

granted.   Henson, 817 F.3d at 140.       See Richardson v. Shapiro &

Brown, LLP, No. - JFM-17-307, 2017 WL 3493123, at *1 (D. Md. Aug.

14, 2017), aff’d as modified, 751 F. App’x 346 (4th Cir. 2018)

(granting defendants’ motion to dismiss where plaintiff failed to

state any plausible claim that defendants were debt collectors).

III. CONCLUSION

     For the reasons stated above,

     IT IS THEREFORE ORDERED that Defendants’ motion to dismiss

(Doc. 9) is GRANTED and Plaintiff’s complaint is DISMISSED.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge

July 16, 2020




                                   6



    Case 1:20-cv-00195-TDS-LPA Document 19 Filed 07/16/20 Page 6 of 6
